Case 2:19-cv-17865-MCA-LDW Document 170 Filed 07/08/21 Page 1 of 1 PageID: 21561




                                         The Le gal Ce nter
                                       One Ri ver fr ont Pl a za
                                     New ar k, N ew Jer s e y 0 7 102
                                        Tel : (9 73 ) 643 - 70 00
                                        Fa x (9 73 ) 6 43- 65 00



                                                                                           101 Park Avenue
   Joshua N. Howley                                                                                28th Floor
   Member                                                                               New York, NY 10178
                                                                                         Tel: (212) 643-7000
   Direct Dial: 973-643-5341                                                             Fax: (212) 643-6500
   Email: jhowley@sillscummis.com




                                              July 8, 2021

  VIA ECF ONLY

  Hon. Madeline Cox Arleo, U.S.D.J.
  Hon. Leda Dunn Wettre, U.S.M.J.
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07102

                  Re:     U.S. Bank Natl. Ass’n v. Englewood Funding, LLC, et al.
                          Civil Action No. 19-cv-17865

  Dear Judges Arleo and Wettre:

          This firm is counsel for Colliers International NJ LLC, the Court-Appointed Receiver for
  the properties that are the subject of the above-referenced lawsuit (the “Receiver”). On June 10,
  2021, the Receiver filed a Motion for an Order Authorizing the Sale of the Property located at 212,
  214 & 225 Atlantic Avenue, Atlantic City, New Jersey (the “Motion”) (D.E. 155). We write to
  advise the Court that the Motion, which was returnable on July 6, 2021, is unopposed. Thank you.

                                                                 Respectfully Submitted,

                                                                 /s/ Joshua N. Howley

                                                                 Joshua N. Howley

  cc:    All counsel of record
         (via ECF only)
